—Appeal from a judgment of the Supreme Court (Demarest, J.), entered December 15, 1998 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding that petitioner violated certain prison disciplinary rules.
Petitioner, a prison inmate, was charged with making false statements, possessing a contraband, refusing a direct order and failing to comply with frisk procedures. Petitioner was subsequently found guilty after a disciplinary hearing of the later two charges. Petitioner commenced this CPLR article 78 proceeding challenging this determination and Supreme Court dismissed the petition.
We reject petitioner’s contention that he was denied relevant documentary evidence, i.e., a copy of the urinalysis test results, which he contends was needed in order to establish his defense to the charges. Likewise, we find unpersuasive petitioner’s contention that the failure to produce the urinalysis test results *732constituted, inadequate assistance. The urinalysis test results were irrelevant to the charges under consideration (see, Matter of Williams v Selsky, 257 AD2d 932, 933; Matter of Rowlett v Coombe, 242 AD2d 798, 799). The assistant’s failure to produce irrelevant documentation does not amount to inadequate assistance (see, Matter of Rowlett v Coombe, supra, at 799). Petitioner’s remaining contentions are unpreserved for our review (see, Matter of Figueroa v Lacy, 260 AD2d 765; Matter of Weathersby v Goord, 257 AD2d 934) or have been abandoned.
Cardona, P. J., Mercure, Crew III, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.